

115 HR 1017 IH: Removing Barriers to Colorectal Cancer Screening Act of 2017
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1017IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Dent (for himself, Mr. Payne, and Mr. Lance) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to waive coinsurance under Medicare for colorectal
			 cancer screening tests, regardless of whether therapeutic intervention is
			 required during the screening.
	
 1.Short titleThis Act may be cited as the Removing Barriers to Colorectal Cancer Screening Act of 2017. 2.FindingsCongress finds the following:
 (1)Colorectal cancer is the second leading cause of cancer death among men and women combined in the United States.
 (2)In 2017, more than 135,000 Americans will be diagnosed with colorectal cancer and approximately 50,000 Americans will die from it.
 (3)Approximately 60 percent of colorectal cancer cases and 70 percent of deaths occur in those aged 65 and older.
 (4)Colorectal cancer screening colonoscopy allows for the detection and removal of polyps, or abnormal growths, that could become cancerous, as well as for the early detection of colorectal cancer when treatment can be most effective.
 (5)Although colorectal cancer is largely preventable, one in three adults between the ages of 50 and 75 are not up to date with recommended colorectal cancer screening.
 (6)Over 1,000 organizations have committed to eliminating colorectal cancer as a major public health problem and are working toward the shared goal of reaching 80 percent screened for colorectal cancer by 2018.
 (7)Colorectal cancer screening colonoscopy is a highly effective preventive service, and removing financial barriers can help to increase screening rates.
			3.Waiving medicare coinsurance for co­lo­rec­tal cancer screening tests
 (a)In generalSection 1833(a)(1)(Y) of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including a colorectal cancer screening test (regardless of the code that is billed for the establishment of a diagnosis as a result of the test, or for the removal of tissue or other procedure that is furnished in connection with, as a result of, and in the same clinical encounter as the screening test), after section 1861(ddd)(3).
 (b)Effective dateThe amendment made by this section shall apply to items and services furnished after the date of the enactment of this Act.
			